Case 4:20-cv-13086-SDD-KGA ECF No. 1, PagelD.1 Filed 11/19/20 Page 1 of11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

MARCUS WILLIAMS,

Plaintiff, Case No.

Hon.

V. Magistrate Judge
STATE OF MICHIGAN -
DEPARTMENT OF HEALTH AND
HUMAN SERVICES,

Defendant.

 

Marcus Williams

In Pro Per

35339 23 Mile Road #611

New Baltimore, MI 48047-9998
Tele: (248) 224-4749

Email: cranbrooke3@yahoo.com

 

COMPLAINT AND DEMAND FOR JURY TRIAL

 

Jurisdiction, Parties, and Venue
1, Plaintiff is an individual residing in Wayne County, Michigan, within the
jurisdiction of this Court.
2. Defendant is a political subdivision of the State of Michigan, organized and

existing under the laws of the State of Michigan.
Case 4:20-cv-13086-SDD-KGA ECF No. 1, PagelD.2 Filed 11/19/20 Page 2 of 11

3, At all relevant times Plaintiff was employed by Defendant at Defendant’s
office located in Wayne County, Michigan, within the jurisdiction of this Court.
4. This action is brought pursuant to the Americans with Disabilities Act of

1990 and the Rehabilitation Act of 1973.

5. This Court has jurisdiction over this action pursuant to federal question
jurisdiction.
6. Venue is proper in this Court because the substantial part of the events

giving rise to this claim occurred in this judicial district.

7. Plaintiff filed a Charge of Discrimination with the EEOC, being charge
number 471-2019-04844, for a violation of the ADA, and alleging retaliation,
discrimination, and a continuing action.

8. Plaintiff received a right to sue from the EEOC, and instituted this lawsuit
within 90 days of receipt of the right to sue letter. A copy of the right to sue letter
is attached as Exhibit A.

9. Declaratory, injunctive and other appropriate relief is sought pursuant to the

ADA and Rehabilitation Act.

General Allegations and Background

10. Plaintiff began his employment with Defendant in or about February of 2015

as a Child Protective Service Investigator.
Case 4:20-cv-13086-SDD-KGA ECF No. 1, PagelD.3 Filed 11/19/20 Page 3 of 11

11. Plaintiff had previously been employed by the State of Michigan since 2000
with the Department of Corrections.

12. At all relevant times Plaintiff has suffered from severe anxiety, post
traumatic stress disorder (PTSD) and major depressive disorder (MDD).

13. Due to Plaintiffs disability, Plaintiff required a reasonable accommodation
allowing Plaintiff to work in a relatively quiet and calm environment, free from
unnecessary distractions.

14. The accommodation was available by either allowing Plaintiff to work
mobile (remotely) or, while in Defendant’s offices, in a conference room or other
room without unnecessary noise and distractions.

15. Other employees of Defendant’s in Plaintiffs same position and, upon
information and belief, that did not suffer from a disability, were allowed to work
mobile (remotely).

16. Plaintiff's requested accommodation would have allowed Plaintiff to
perform all the essential functions of his position.

17. Defendant refused Plaintiffs accommodation, and failed and/or refused to
engage in the requisite interactive process with Plaintiff in order to provide
Plaintiff the requested accommodation.

18. In fact, rather than grant Plaintiff’s accommodation, Plaintiff was moved to a

nosier, more distracting area of the office.
Case 4:20-cv-13086-SDD-KGA ECF No. 1, PagelD.4 Filed 11/19/20 Page 4 of 11

19. Plaintiff submitted one or more complaints of discrimination, harassment,
and a hostile work environment associated with his disability, and Defendant’s
treatment of Plaintiff.

20. Defendant’s actions towards Plaintiff, and its failure to accommodate
Plaintiff, impeded Plaintiff's ability to work and exacerbated Plaintiff's disability.
21. Asaresult, Plaintiff was forced to take a medical leave of absence from
approximately August, 2015 until approximately June, 2018.

22. Upon Plaintiff's return to work in or about June, 2018, Plaintiff inquired
about the status of his prior complaints, and again reiterated his need for an
accommodation.

23. Fora while Defendant allowed Plaintiff to work in a conference room, free
from the environment which exacerbated Plaintiff's disability.

24. By being allowed to work in the conference room, Plaintiff was able to
perform all the essential functions of his position in a satisfactory manner.

25. However, when Plaintiff continued to inquire about the status of his previous
complaints, and also reiterated his request to work mobile (remotely) much like
other employees in the same position, Defendant retaliated against Plaintiff by

refusing to allow Plaintiff to work in the conference room any longer.
Case 4:20-cv-13086-SDD-KGA ECF No. 1, PagelD.5 Filed 11/19/20 Page 5 of11

26. Defendant engaged in additional retaliation, discrimination, and/or
harassment, including but not limited to requiring Plaintiff to sign in to work on a
sign in sheet.
27. Other employees in Plaintiff's position were not required to sign in to work
in the same manner Defendant required Plaintiff.
28. Asaresult of Defendant’s refusal to accommodate Plaintiff; the harassment
and hostile work environment; and the retaliation and discrimination suffered by
Plaintiff, Plaintiff sought medical treatment in November of 2018 and was taken
off work.
29. Plaintiff was admitted to various facilities, including an in-patient program
at New Oakland Family Centers to treat his disability.
30. Defendant was aware of Plaintiff's hospitalization and treatment.
31. However, Defendant treated Plaintiffs absence as “unauthorized”, and
claimed that it had not received the appropriate or necessary doctor authorization
taking Plaintiff off work — which was not true.
32. Asaresult, Defendant terminated Plaintiff's employment effective
December 6, 2018.

Count I - Violations of the Rehabilitation Act of 1973

33. Plaintiff repeats and re-alleges the above paragraphs as if fully set forth

herein.
Case 4:20-cv-13086-SDD-KGA ECF No. 1, PagelD.6 Filed 11/19/20 Page 6 of 11

34. Defendant is a governmental program or activity that receives federal
financial assistance.

35. Defendant is covered under the provisions of the Rehabilitation Act.

36. Plaintiff is a qualified individual with a disability within the meaning of the
Rehabilitation Act.

37.  Atall relevant times, Plaintiff was qualified to work for Defendant in one or
more available positions, with and/or without reasonable accommodations.

38. Plaintiff suffered an objectively adverse employment action when he was
denied a reasonable accommodation, and later terminated.

39. But for Plaintiff's disability, he would not have been harassed, discriminated
against and/or retaliated against by Defendant as stated in the preceding
paragraphs.

40. Asadirect and proximate result of Defendant’s violations of the
Rehabilitation Act, Plaintiff has incurred all damages available at law, both past,
present, and into the future, including but not limited to economic and non-
economic losses, including but not limited to lost wages, lost benefits, damages to
his professional reputation, emotional distress, humiliation and outrage.

41. In the event the Court deems reinstatement to be a remedy more appropriate
than front pay to compensate for either past or future damages, then Plaintiff, in the

alternative, hereby seeks an injunctive order compelling Defendant to retroactively
Case 4:20-cv-13086-SDD-KGA ECF No. 1, PagelD.7 Filed 11/19/20 Page 7 of 11

restore Plaintiff's entire seniority and retirement benefits and rights, if any, as well

as all benefit rights. Even if the Court orders such reinstatement, Plaintiff

nevertheless is entitled to recover, and hereby seeks recovery of all other damages

set forth above, including back pay, the value of lost benefits, costs, interest, etc.
Count II — Violations of the ADA

42. Plaintiff repeats and re-alleges the above paragraphs as if fully incorporated

herein.

43. The ADA makes it unlawful for an employer to discriminate against a

qualified individual because the individual has a disability, a record of a disability,

or because the employer regards the individual as disabled.

44. The ADA makes it unlawful for an employer to retaliate against an

individual because the individual has opposed a violation of suspected violation of

the ADA.

45. The ADA further requires employers to provide reasonable accommodations

to qualified individuals with disabilities to ensure they can perform the essential

functions of their job, unless providing the reasonable accommodation would

impose an undue hardship on the employer.

46. Reasonable accommodations may include, but are not necessarily limited to,

job restructuring.
Case 4:20-cv-13086-SDD-KGA ECF No. 1, PagelD.8 Filed 11/19/20 Page 8 of 11

47. Defendant was also under an obligation to refrain from creating and
maintaining a deliberately hostile and intimidating work environment for Plaintiff
based upon Plaintiffs disability or exercise of his rights afforded by the ADA.
48. The ADA further requires employers to engage in a meaningful interactive
process with employees with regard to potential or available reasonable
accommodations.

49. Additionally, the term reasonable accommodation under the ADA may
include, in cases such as Plaintiffs, job restructuring or allowing a period of
absence to seek necessary medical attention.

50. At all relevant times, Defendant was Plaintiff's employer for purposes of the
ADA.

51. Atall relevant times, Plaintiff was a qualified individual with a disability,
had a record of a disability, or was otherwise regarded as disabled by Defendant,
for purposes of the ADA.

52. Defendant was aware of Plaintiff’s disability, record of disability, and/or
perceived Plaintiff to be disabled.

53. Notwithstanding its obligations under the ADA, Defendant discriminated
against Plaintiff and otherwise violated the ADA by:

A. Failing to provide Plaintiff with one or more reasonable

accommodations;
Case 4:20-cv-13086-SDD-KGA ECF No. 1, PagelD.9 Filed 11/19/20 Page 9 of 11

B. Failing to engage in a meaningful interactive process with Plaintiff to
determine how to accommodate Plaintiff's disability;
C. Causing and allowing a hostile work environment; and
D. Retaliating against Plaintiff.
54, Consistent with applicable law, Plaintiff seeks appropriate injunctive relief

to remedy Defendant’s unlawful behavior.

JURY DEMAND

Plaintiff hereby demands a trial by jury in this action.

Respectfully submitted:

Mareus-Williams

In Pro Per

35339 23 Mile Road #611

New Baltimore, MI 48047-9998
Tele: (248) 224-4749

Email: cranbrooke3@yahoo.com

 

Dated: November 19, 2020
Case 4:20-cv-13086-SDD-KGA ECF No.1, PagelD.10 Filed 11/19/20 Page 10 of 11

EXHIBIT A
Case 4:20-cv-13086-SDD-KGA ECF No.1, PagelD.11 Filed 11/19/20 Page 11 of 11
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Marcus Williams From: Detroit Field Office

1221 Bowers #422 477 Michigan Avenue

Birmingham, Mi 48012 Room 865

Detroit, Ml 48226
[J On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.2(a))_
EEOC Charge No. EEOC Representative Telephone No.
Kimberly Nicholson,

471-2019-04844 Investigator (313) 226-6330

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

HOU BOUOU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See (he additional information atiached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your

lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

. Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible,

Nebte hei e bse)
Enctosures(s} pe Michelle Eisele, (Dye Mailed)

istrict Director

 

cc: Charles Tobey, MSA, SHRM-SCP
Advocate for Employer
MDHHS-Human Resources
235 S. Grand Avenue
Lansing, Mi 48933
